DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 12, 14-22, 25, 27, 29, and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radziemski et al. (US 2017/0319858 A1).
Regarding claim 1, Radziemski et al. (‘858) teach a system for ultrasonic communication, comprising: an adjustable implant having at least one ultrasonic transducer; and an external transceiver; wherein the ultrasonic transducer is adapted to receive power from an ultrasonic signal sent by the external transceiver (see [0031]-[0032], [0034], [0038]-[0039]; and Fig. 1A).
Regarding claim 2, Radziemski et al. (‘858) teach the system of claim 1, wherein the at least one ultrasonic transducer comprises a piezoelectric transducer (see [0063]).
Regarding claim 4, Radziemski et al. (‘858) teach the system of claim 3, wherein an actuator of the adjustable implant is powered by electrical energy received from the ultrasonic signal by the ultrasonic transducer (see [0031]-[0032], [0034], [0038]-[0039]; and Fig. 1A).
Regarding claim 5, Radziemski et al. (‘858) teach the system of claim 4, the adjustable implant further comprising a power storage device, and a charging circuit, and wherein the charging circuit is configured to charge the power storage device using the electrical energy received from the ultrasonic transducer (see [0031]-[0032], [0034], [0038]-[0039]; and Fig. 1A).
Regarding claim 6, Radziemski et al. (‘858) teach the system of claim 5, the implant further comprising a controller (see [0063]).
Regarding claim 12, Radziemski et al. (‘858) teach a system for ultrasonic communication, comprising: an implant having an actuator operatively coupled to an ultrasonic transducer; and an external transceiver; wherein the ultrasonic transducer is configured to receive power from an ultrasonic signal sent by the external transceiver to power the actuator; and wherein the implant is configured to transmit data to and receive data from the external transceiver via the ultrasonic transducer (see [0031]-[0032], [0034], [0038]-[0039], [0085]; and Fig. 1A).
Regarding claim 14, Radziemski et al. (‘858) teach the system of claim 12, wherein the ultrasonic transducer comprises a piezoelectric transducer and the implant receives power from the ultrasonic signal received by the piezoelectric transducer (see [0063]).
Regarding claim 15, Radziemski et al. (‘858) teach the system of claim 14, the implant further comprising a sensor and a controller; wherein the controller is configured to convert the data obtained by the sensor to a modulated signal (see [0063]).
Regarding claim 16, Radziemski et al. (‘858) teach the system of claim 15, the implant further comprising: a power storage device and a corresponding charging circuit; wherein the charging circuit is configured to charge the power storage device using electrical energy received from the ultrasonic signal by the ultrasonic transducer (see [0031]-[0032], [0034], [0038]-[0039], [0085]; and Fig. 1A).
Regarding claim 17, Radziemski et al. (‘858) teach a sensor module for ultrasonic communication, comprising: an ultrasonic transducer; and a controller operatively coupled to the ultrasonic transducer; wherein the sensor module is configured for at least one of transcutaneous ultrasonic power or data transfer using an ultrasound signal.
Regarding claim 18, Radziemski et al. (‘858) teach the sensor module of claim 17, wherein the sensor module is adapted to be integrated with an implant (see [0031]-[0032], [0034], [0038]-[0039]; and Fig. 1A).
Regarding claim 19, Radziemski et al. (‘858) teach the sensor module of claim 18, wherein at least a portion of the sensor module is disposed within an interior portion of the implant (see [0031]-[0032], [0034], [0038]-[0039]; and Fig. 1A).
Regarding claim 20, Radziemski et al. (‘858) teach the sensor module of claim 18, wherein at least a portion of the sensor module is disposed on an exterior portion of the implant (see [0031]-[0032], [0034], [0038]-[0039]; and Fig. 1A).
Regarding claim 21, Radziemski et al. (‘858) teach the sensor module of claim 17, wherein the ultrasonic transducer is configured to receive an ultrasound signal from an external transceiver and convert the ultrasound signal to electrical energy (see [0031]-[0032], [0034], [0038]-[0039]; and Fig. 1A).
Regarding claim 22, Radziemski et al. (‘858) teach the sensor module of claim 17, wherein the ultrasonic transducer is configured to receive an ultrasound signal from a second implant and convert the ultrasound signal to electrical energy (see [0031]-[0032], [0034], [0038]-[0039]; and Fig. 1A).
Regarding claim 25, Radziemski et al. (‘858) teach the sensor module of claim 17, further comprising an encapsulation, wherein the encapsulation provides a hermetic seal (see [0031]-[0032], [0034], [0038]-[0039]; and Fig. 1A).
Regarding claim 27, Radziemski et al. (‘858) teach the sensor module of claim 17, further comprising a power storage device and a recharging circuit configured to charge the power storage device using electrical energy harvested by the ultrasonic transducer (see [0031]-[0032], [0034], [0038]-[0039]; and Fig. 1A).
Regarding claim 29, Radziemski et al. (‘858) teach the sensor module of claim 27, further comprising a sensor and at least one interconnect operably connecting the sensor, the ultrasonic transducer, the controller and the power storage device (see [0031]-[0032], [0034], [0038]-[0039]; and Fig. 1A).
Regarding claim 31, Radziemski et al. (‘858) teach the sensor module of claim 29, further comprising a chassis; wherein the ultrasonic transducer comprises a hollow cylindrical piezoelectric transducer; wherein at least a portion of the chassis is configured to extend through the hollow cylindrical piezoelectric transducer; and wherein at least a portion of the at least one interconnect extends through the chassis operably connecting the power storage device to a printed circuit board (see [0031]-[0032], [0034], [0038]-[0041], [0047]; and Fig. 1A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radziemski et al. (US 2017/0319858 A1) in view of Melodia et al. (US 2017/0279571 A1).
Regarding claim 24, Radziemski et al. (‘858) teach the sensor module of claim 17, but fail to explicitly teach wherein the controller is configured to modulate the ultrasound signal using binary phase shift keying. However, Melodia et al. (‘571) from the same field of endeavor do teach modulating the ultrasound signal using binary phase shift keying (see [0202]). It would be obvious to one of ordinary skill in the art to modify the invention of claim 17 with the features of Melodia et al. for the benefit of decreasing the complexity of the receiver algorithm and thus reduce the need for greater processing power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793